ON PETITION FOR REHEARING
PER CURIAM.
At the trial National argued that the commodity description in its certificate covered all hitch ball trailers. The petition for rehearing is on the narrower ground that the Commission’s finding of no retained mobility is without record support.
The Commission held that the seetion-alized homes were not trailers because they were not single units and because they did not retain mobility. The present argument accepts the multiple unit finding but challenges the finding as to mobility.
National had the burden of satisfying the Commission that the sectionalized homes are within its authority. Although the facts pertaining to mobility were presented only casually to the Examiner, substantial evidence supports the finding that these homes “are not sold to customers as mobile units designed to be drawn upon the highways as trailers but are merchandised as stationary, factory-built homes.” National Trailer Convoy, Inc., Extension Portable Buildings, 91 M.C.C. 301, 304. This finding justifies the conclusion that the sectionalized homes do not retain mobility after initial delivery.
 We are asked to receive evidence of the development and operation of the mobile home industry since the hearing before the Examiner. National urges that such evidence will show retention of mobility and the public importance of available transportation for the repeated movement of the homes. Our review is confined to the record made before the Commission. United States v. Jones, 336 U.S. 641, 673, 69 S.Ct. 787, 93 L.Ed. 938, rehearing denied 337 U.S. 920, 69 S.Ct. 1150, 1151, 93 L.Ed. 1729; Louisville & N. R.R. v. United States, 245 U.S. 463, 466, 38 S.Ct. 141, 62 L.Ed. 400. If National believes that the Commission was wrong because important evidence was not brought to its attention, the appropriate remedy is to make a new application to the Commission which has the power and duty to grant relief if the evidence warrants the change. See Tagg Bros. & Moorhead v. United States, 280 U.S. 420, 445, 50 S.Ct. 220, 74 L.Ed. 524.
The petition for rehearing is denied.